DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-23 as originally filed have been examined in this application.  This communication is the first action on the merits.
Information Disclosure Statement
Information Disclosure Statements (IDS) have been submitted on May 23, 2019, July 25, 2019, and September 24, 2019 and have been considered in this Office Action.
Claim Rejections - 35 USC § 101
Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 12-22), machine (claims 1-11), and manufacture (claim 23) which recite steps of receiving patient data collected over a first time period, determining a first risk estimate, receiving measurements of a plurality of different vital signs of the patient, determining a second risk estimate based on the measurements, forming a weighted combination of the first and second risk estimates, and displaying the weighted combination as an estimate of the risk of future decline in patient health.  
These steps of receiving patient data collected over a first time period, determining a first risk estimate, receiving measurements of a plurality of different vital signs of the patient, determining a second risk estimate based on the measurements, forming a weighted combination of the first and second risk estimates, and displaying the weighted combination as an estimate of the risk of future 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a data processor adapted to perform instructions amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of a display adapted to display data amounts to insignificant application, see MPEP 2106.05(g))
The claims do not include any further additional elements which could be sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, and add insignificant extra-solution activity to the abstract idea.  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as: claims 3 and 13, further defining the risk; claims 4 and 14, further defining the adverse health event; claims 7 and 17, further defining the predetermined number of data items; claims 8 and 18, further defining how the first risk estimate is determined; and claims 10 and 20, further defining how the second risk estimate is determined). 
The dependent claims do not include additional elements which integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea (such as recitation of the patient data comprising physiological variables, patient demographic data, data on medical treatment received, and results of patient tissue or fluid analysis as in claims 5-6 and 15-16 as well as claims 9 and 19, further defining the types of vital signs that may be collected amounts to selecting a particular data source or type of data to be manipulated, recitation of a display adapted to display a plurality of factors as in claims 11 and 22 amounts to insignificant application, see MPEP 2106.05(g))
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than adding insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 2 and 21 reciting updating the second risk estimate, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3, 5-7, 11-13, 15-17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettus (US 2015/0363567 A1).
Regarding claims 1, 12, and 23, Pettus teaches
a data processor adapted to (Fig. 10 and associated para. [0098] teach multiprocessor systems)
receive patient data collected over a first time period ([0048] teaches collecting patient data over time) and determine a first risk estimate ([0046] teaches determining a first assessment of the patient’s health), 
the first risk estimate being the risk at the end of that first time period of a future decline in patient health ([0050] teaches the assessment “can include any information or data that indicates the patient's level of health or can be used to predict the future health of the patient”); 
receive during a second time period following the first time period measurements of plural different vital signs of the patient and determining from them a second risk estimate ([0047] teaches determining a second patient assessment which may be different from the first assessment.  Under the broadest reasonable interpretation, the second assessment may be determined based on data from a second time period following the first time period.); 
form a weighted combination of the first and second risk estimates ([0048] teaches combining assessments into an overall health score, which can be weighted differently as in [0087])
with the weight of the first risk estimate in the weighted combination decreasing with time since the end of the first time period
and a display adapted to display said weighted combination as said estimate of the risk of a future decline in patient health ([0086] teaches an interface which displays the overall health score, where the overall health score can be an indicator of future risk of decline in patient health).
Regarding claims 2 and 21, Pettus teaches the limitations of claims 1 and 12.  Pettus further teaches
the second risk estimate is updated, and a new weighted combination with the first risk estimate is formed, every time a new vital signs measurement is received ([0048] teaches calculating a new overall health score each time the second assessment is updated, where the second assessment may be updated due to a change in patient information such as weight and blood pressure as in [0051]).
Regarding claims 3 and 13, Pettus teaches the limitations of claims 1 and 12.  Pettus further teaches
the risk of a future decline in patient health is the risk of an adverse health event occurring within a predetermined period of time in the future ([0053] teaches the risk of future decline may be the risk of developing a condition, such as dementia, in the future).
Regarding claims 5 and 15, Pettus teaches the limitations of claims 1 and 12.  Pettus further teaches
the patient data comprises physiological variables recorded during said first time period, patient demographic data, data on medical treatment received during said first time period, and results of patient tissue or fluid analysis
Regarding claims 6 and 16, Pettus teaches the limitations of claims 5 and 15.  Pettus further teaches
the patient data comprises a predetermined number of data items selected from: physiological variables recorded during said first time period, patient demographic data, data on medical treatment received during said first time period, and results of patient tissue or fluid analysis (the patient data may include physiological variables such as comorbidities in [0051], patient demographics including age as in [0019], data on medical treatment received such as medications prescribed in [0055], and the results of patient tissue or fluid analysis such as the results of a skin risk assessment in [0067]).
Regarding claims 7 and 17, Pettus teaches the limitations of claims 6 and 16.  Pettus further teaches
the predetermined number of data items is selected by reference to a training data set as those having the highest correlation with the adverse health event ([0052] teaches selecting data to be weighed more heavily based on its relevance to the risk score).
Regarding claims 11 and 22, Pettus teaches the limitations of claims 1 and 12.  Pettus further teaches
the display is adapted to display a plurality of factors most significantly influencing the combined risk estimate ([0095] and Fig. 7 teach displaying characteristics which affect the overall health score the most).
Claim Rejections - 35 USC § 103













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pettus (US 2015/0363567 A1), in view of Hassan (WO 2015/044859 A1).
It is noted that citations to the Hassan reference will be made using the Foreign Reference document filed by Applicant on May 23, 2019.
Regarding claims 4 and 14, Pettus teaches the limitations of claims 3 and 13.  Pettus does not explicitly teach, but Hassan teaches
the adverse health event is death or re-admission to intensive care unit (Page 1, paragraph 2 teaches “adverse events like ICU admission or death”).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Pettus the adverse health events as taught by Hassan with the motivation to improve the patient monitoring system, as recognized by Hassan on Page 2, 3rd
Regarding claims 9 and 19, Pettus teaches the limitations of claims 1 and 12.  Pettus does not explicitly teach, but Hassan teaches
the vital signs measurements comprise measurements of the heart rate, respiratory rate, blood pressure, body temperature and arterial oxygen saturation of the patient (Page 1, paragraph 2 teaches using vital signs such as “heart rate, respiratory rate, systolic blood pressure […] temperature, […] [and] oxygen saturation”.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Pettus the vital sign measurements as taught by Hassan with the motivation to improve the patient monitoring system, as recognized by Hassan on Page 2, 3rd paragraph from the bottom.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pettus (US 2015/0363567 A1), in view of Badawi (US 2014/0136225 A1).
Regarding claims 8 and 18, Pettus teaches the limitations of claims 1 and 12.  Pettus does not explicitly teach, but Badawi teaches
the first risk estimate is determined by logistic regression ([0026] teaches using logistic regression to calculate a risk score).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Pettus the ability to use logistic regression as in Badawi with the motivation to improve the effectiveness of the system, as recognized by Badawi in [0036].
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pettus (US 2015/0363567 A1), in view of Shen et al. (Risk Prediction for Cardiovascular Disease using ECG Dara in the China Kadoorie Biobank), hereinafter “Shen”.
It is noted that citations to the Hassan reference will be made using the Non Patent Literature document filed by Applicant on May 23, 2019.
Regarding claims 10 and 20, Pettus teaches the limitations of claims 1 and 12.  Pettus does not explicitly teach, but Shen teaches
the second risk estimate is determined by novelty detection (page 2419, col. 2, ln. 15 teaches using novelty detection) by comparing the vital signs measurements to a multivariate (page 2421, col. 1, paragraph 3 teaches the data points are compared to multivariate models), multimodal model of normality (page 2419, col. 2, ln. 19 teaches a multiclass approach to modeling normality, equivalent to multimodal models or normality) and obtaining a probability that the current vital signs are normal (page 2419, col. 2, ln. 13 teaches determining the probability of normality of the data).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Pettus the novelty detection methods of Shen with the motivation to the risk evaluation processes, as recognized by Shen in Abstract.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0070886 A1 to Fairchild et al. discloses a method and system for predicting adverse outcomes.
US 2016/0135706 A1 to Sullivan et al. discloses a system and method for calculating risk scores for a patient based on patient data.
US 2017/0109494 A1 to Nunez et al. discloses systems for determining and reducing patient medical risks including calculation of risk scores using patient medical data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                         

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686